Citation Nr: 1110879	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-26 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for panic disorder, to include agoraphobia and depression, prior to March 20, 2008.

2.  Entitlement to a disability rating in excess of 50 percent for panic disorder, to include agoraphobia and depression, for the period dated March 20, 2008 to June 25, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from October 1982 to August 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).

Procedural History

The appellant filed his original claim of entitlement to service connection for a panic disorder, to include agoraphobia and depression, (hereinafter referred to as a panic disorder) on January 9, 2006.  A January 2008 rating action granted entitlement to service connection for a panic disorder, and assigned a 30 percent disability rating, effective October 31, 2007.  In March 2008, the appellant submitted a claim stating that the January 2008 rating action contained clear and unmistakable error (CUE) and that his effective date for the assignment of service connection was incorrect.  In April 2008, the RO issued a rating action, which found CUE in the January 2008 rating decision and assigned a new effective date of January 9, 2006 (the date of the appellant's original claim).  The appellant did not appeal that determination.

In June 2008, the appellant submitted a Notice of Disagreement (NOD) with the initial assignment of a 30 percent disability for his panic disorder.  In a September 2008 rating action, the RO increased the appellant's disability rating from 30 percent to 100 percent disabling, effective June 25, 2008.  In October 2008, the appellant submitted a statement disagreeing with the effective date of the assignment of his 100 percent disability rating.  A March 2009 rating action denied the appellant's claim and continued the 100 percent disability rating from the previously assigned date of June 25, 2008.  The appellant submitted a NOD with this determination in June 2009.  In July 2009, the RO issued a Statement of the Case, which assigned a 50 percent disability rating from March 20, 2008 (the date on which the appellant endorsed daily panic attacks).  The appellant timely perfected his appeal later in July 2009.

Thereafter, the appellant was afforded a hearing with a Decision Review Officer in November 2009 and testified before the undersigned Veterans Law Judge sitting in Lincoln, Nebraska, in June 2010.  Transcripts of these proceedings have been associated with the appellant's VA claims file.

Clarification of Issues on Appeal

The Board notes that the appellant submitted his NOD with the assignment of the 30 percent disability rating for his panic disorder in June 2008.  The subsequent September 2008 rating action increased the previously assigned 30 percent disability rating to 100 percent disabling, effective June 25, 2008.  Since this increase did not constitute a full grant of the benefit sought, the increased rating issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  Regardless of categorization, either as an earlier effective date claim or an increased disability rating claim, the result is identical.  As a matter of preference, the Board has recharacterized the claim as one for increased disability ratings.

Referred Issue

The appellant has also claimed that he is entitled to an effective date prior to January 9, 2006, the date of the award of service connection for his panic disorder.  See Appellant's Statement, November 12, 2009.  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim, and it is referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  Prior to March 20, 2008, the appellant's panic disorder was manifested by depression, anxiety, mild panic attacks, and chronic sleep impairment.

2.  Between March 20, 2008, and June 24, 2008, the appellant's panic disorder was manifested by tense and depressed mood, significant panic attacks occurring two to three times daily, significant depression, significant anxiety, significant chronic sleep impairment, agoraphobia, and avoidance of crowds.

3.  Prior to June 25, 2008, the evidence in this case does not show a marked interference with employment or frequent periods of hospitalization due to the appellant's service-connected panic disorder, so as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 percent for a panic disorder, to include agoraphobia and depression, prior to March 20, 2008, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, and 4.130, Diagnostic Code 9412 (2010).

2.  The criteria for a disability rating in excess of 50 percent for a panic disorder, to include agoraphobia and depression, from March 20, 2008, to June 24, 2008, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, and 4.130, Diagnostic Code 9412 (2010).

3.  The criteria for referral for increased disability ratings for a panic disorder, to include agoraphobia and depression, prior to June 25, 2008, on an extra-schedular basis, are not met.  38 C.F.R. § 3.321(b)(1) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The instant claim arises from a granted claim of service connection.  The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a) (West 2002).  Compliance with the first Quartuccio element requires notice of these five elements in initial ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).

Prior to initial adjudication of the appellant's claim, a letter dated in October 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  Further, a subsequent letter dated in July 2008 provided the appellant with specific notice of the specific rating code used with regard to his claim.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless error).  In view of the foregoing, the Board finds that the appellant was notified and aware of the evidence needed to substantiate his appellate claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the appellant with appropriate VA examinations in November 2007 and July 2008.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorder since he was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the appellant is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The appellant has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the appellant has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claim

The appellant was initially granted entitlement to service connection for a panic disorder, effective January 9, 2006.  A rating action dated in September 2008, increased the appellant's disability rating from 30 percent to 100 percent disabling, effective June 25, 2008.  A July 2009 Statement of the Case granted entitlement to a 50 percent disability rating from March 20, 2008.  Thus, the Board will address whether a higher disability rating or ratings should be assigned prior to June 25, 2008.  

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.1 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  See 38 C.F.R. § 4.7 (2010).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Since the appellant appealed the initial rating assigned for his panic disorder, the entire body of evidence is for equal consideration.  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The appellant's service-connected panic disorder is evaluated under Diagnostic Code 9412.  The regulations establish a general rating formula for mental disorders.  See 38 C.F.R. § 4.130 (2010).  Ratings are assigned according to the manifestation of particular symptoms; however, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

The current 30 percent disability rating for the time period prior to March 20, 2008, requires:

Occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions and recent events).

A 50 percent disability evaluation requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability evaluation requires:

Occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals that interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and inability to establish and maintain effective relationships. 

A 100 percent disability evaluation requires:

Total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.

See 38 C.F.R. § 4.130, Diagnostic Code 9412 (2010).

Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996), citing the DSM-IV.  Rating agencies are charged with the responsibility of being thoroughly familiar with the DSM-IV in order to apply the general rating criteria for rating mental disorders.  See 38 C.F.R. § 4.130 (2010).

Rating Higher than 30 Percent

When the appellant's claim for an increase was pending, he participated in VA outpatient treatment in March 2008.  It was as of that date that the RO subsequently assigned a 50 percent rating.  The evidence associated with the claims file prior to the March 20, 2008, assignment of the 50 percent disability rating consisted only of the November 2007 VA examination.  VA must consider all the evidence of record to determine when an ascertainable increase occurred in the rated disability.  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 Vet. App. 442 (1999).  

Upon VA examination in November 2007, at no time did the appellant endorse symptoms such as flattened affect, circumstantial, circumlocutory, or stereotyped speech.  The appellant indicated that he did suffer from panic attacks that occurred weekly, but he stated that these attacks were mild.  There was no indication that the appellant had any difficulty understanding complex commands.  In fact, his intelligence was noted to be above average.  The appellant's memory was normal and his judgment and thinking were intact.  He stated that he had not married due to his psychiatric and physical problems, but he indicated that he had several close friendships.  The VA examiner noted that the appellant's last major panic attack had occurred in approximately 2005.  Since that time, he had experienced one severe panic attack per year.  The appellant stated that he was unemployed due to his back problems.  The appellant's GAF score was 53 and the VA examiner concluded that the appellant's psychiatric symptomatology was moderate.  See VA Mental Disorders Examination, November 28, 2007.

The only GAF score of record for this time period was noted by the November 2007 VA examiner.  A GAF score of 51 to 60 reflects more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See DSM-IV at 44-47.  While the appellant indicated that he suffered from mild weekly panic attacks, anxiety and depression, there was no indication that he had a flattened affect or circumstantial speech.  In fact, the appellant's thought process and communication were noted as unremarkable and his speech was spontaneous, clear and coherent.  Accordingly, the Board finds that the assignment of a moderate GAF score adequately reflects the appellant's symptoms prior to March 20, 2008.

For the time period in question, the appellant did not endorse the majority of the symptoms ordinarily associated with a 50 percent disability rating, such as: circumstantial, circumlocutory or stereotyped speech, difficulty understanding complex commands, impaired memory, impaired judgment, and impaired abstract thinking.  The medical evidence indicated that he was well oriented and articulate, with clear thinking and speech.  

The appellant's main argument is that he should be compensated at a higher rate for the period prior to March 20, 2008.  The medical evidence simply does not support the appellant's contention.  Therefore, a higher rating is not warranted.  The Board concludes his overall level of disability more nearly approximates that consistent with a 30 percent rating.  The findings in the November 2007 VA examination report support this conclusion.  As the preponderance of the evidence is against the appellant's claim, the benefit-of-the-doubt rule does not apply, and the appellant's claim of entitlement to an initial increased disability evaluation for PTSD, prior to March 20, 2008, must be denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).

Rating Higher than 50 Percent

The evidence dated since the assignment of the 50 percent rating on March 20, 2008, but prior to the assignment of the 100 percent rating on June 25, 2008, consists of the appellant's VA outpatient treatment records.  The appellant's disability evaluation was increased to 50 percent as of March 20, 2008, due to the findings in a VA mental health clinic treatment report on that date.

The VA treatment records dated March 2008 through June 2008, reflect essentially the same symptomatology.  The appellant did not endorse delusions, hallucinations, suicidal or homicidal ideation.  At no time did he endorse obsessional rituals that interfered with his routine activities, nor did he exhibit inappropriate behavior.  He did endorse significant panic attacks occurring daily with significant depression and anxiety.  There was no indication that he suffered from impaired impulse control, spatial disorientation or neglect of personal hygiene.  He was oriented to person, place and time and did not suffer from memory loss, though he endorsed significant sleep impairment with nightmares.  See VA Treatment Records; March 20, 2008, April 8, 2008, May 15, 2008, and June 19, 2008.

The appellant was assigned GAF scores of 50, 50, and 45, respectively.  GAF scores of 41 to 50 shows "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  See DSM-IV at 44-47.  As noted above, it is clear that the assigned GAF scores do not reflect the symptomatology in the VA treatment records for this time period.  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95.  Thus, the Board does not find these GAF scores to be persuasive.


The Board finds that the appellant clearly does not meet the next higher criteria for a 70 percent disability evaluation for his panic disorder.  The VA treatment records dated March 2008 through June 2008 did not reveal that the appellant suffered from delusions or hallucinations.  He had no suicidal or homicidal thoughts and demonstrated good personal hygiene.  He was oriented to time, place and person and he did not have any obsessional rituals.  His speech and behavior were normal.  At no time did he demonstrate gross impairment in through processes or communication, grossly inappropriate behavior or disorientation and he has never been in persistent danger of hurting himself or others.

Certainly, the Board does not doubt that the appellant has faced many hardships since service.  However, that at this point in his life, he was able to function despite his psychiatric symptoms.  The Board finds that the appellant's panic disorder symptoms more nearly approximate a 50 percent disability rating for the period in question.  Accordingly, the Board finds that the preponderance of the evidence is against assignment of rating greater than 50 percent between March 20, 2008, and June 25, 2008.  Therefore, a higher rating is not warranted.  

The Board notes in passing that the appellant was assigned a 100 percent rating as of June 25, 2008.  While the RO construed this as the date of a new claim for an increased disability rating, the Board has construed it as a NOD with the initial grant of the 30 percent rating for panic disorder.  Though the appellant did not demonstrate symptomatology associated with the 100 percent rating until his July 2008 VA examination, the Board will afford him the benefit of the doubt and continue the June 25, 2008, date for the assignment of the 100 percent rating.

III.  Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

Neither the appellant nor his representative expressly raised the matter of entitlement to an extraschedular rating for the relevant time periods.  The appellant's contentions have been limited to those discussed above, i.e., that his disability is more severe than was reflected by the assigned ratings.  See Brannon v. West, 12 Vet. App. 32 (1998) [while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant].  Moreover, the appellant and his representative have not identified any factors which may be considered to be exceptional or unusual with respect to the service-connected panic disorder and the Board has been similarly unsuccessful.

The record does not show that the appellant has required frequent hospitalizations for his service-connected panic disorder during the relevant time period.  There is no unusual clinical picture presented, nor is there any other factor that takes the disability outside the usual rating criteria.

In short, the evidence does not support the proposition that the appellant's panic disorder presented such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards (during the relevant time period) and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).


ORDER

Entitlement to an initial disability rating in excess of 30 percent for panic disorder, to include agoraphobia and depression, prior to March 20, 2008, is denied.

Entitlement to a disability rating in excess of 50 percent for panic disorder, to include agoraphobia and depression, for the period dated March 20, 2008 to June 25, 2008, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


